United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                            Nos. 17-3268, 18-1620
                        ___________________________

Andrew Layton Schlafly, in his official capacity as both a Director and Member of
                                the Eagle Forum

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

   Eagle Forum, a Foreign Nonprofit Corporation; Eunie Smith, in her official
  capacity as First Vice President of Eagle Forum; Cathie Adams, in her official
 capacity as Second Vice President of Eagle Forum; Rosina Kovar, in her official
 capacity as At-Large Director of Eagle Forum; Carolyn McLarty, in her official
                       capacity as Director of Eagle Forum

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeals from United States District Court
              for the Eastern District of Missouri - Eastern Division
                                  ____________

                         Submitted: December 11, 2018
                             Filed: June 17, 2019
                                [Unpublished]
                                ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.
       Andrew Schlafly, a member of the board of directors of Eagle Forum, a
Missouri nonprofit corporation, sued Eagle Forum and several of its individual
officers and directors for alleged violations of the organization’s bylaws as well as
alleged breach of fiduciary duties in connection with the attempt to remove Schlafly
and other directors from the Board. Schlafly filed a motion captioned “Emergency
Motion By Plaintiff for a Temporary Restraining Order and Preliminary Injunction.”
The district court construed the motion as one for a temporary restraining order
(“TRO”) only, denied the motion, and sanctioned Schlafly by requiring him to pay
Eagle Forum’s cost to defend against the motion. Schlafly appeals the denial of the
motion and the sanction.

       We conclude we lack jurisdiction to adjudicate this appeal. This court is
authorized to hear interlocutory appeals of orders “granting, continuing, modifying,
refusing or dissolving injunctions, or refusing to dissolve or modify injunctions.” 28
U.S.C. § 1292. This jurisdiction, however, only allows interlocutory appeals of
orders denying preliminary or permanent injunctions; not denials of TROs. Cantrell
v. Norris, 319 F. App’x 442, 442 (8th Cir. 2008) (unpublished); In re Champion, 895
F.2d 490, 492 (8th Cir. 1990). And a hearing, such as held by the district court, does
not automatically convert a motion for a TRO into a motion for a preliminary
injunction. 16 Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 3922.1 (3d ed. 2019) (“If the order and procedure unambiguously
involve temporary restraint, the bare fact that a substantial hearing was provided
should not justify appeal.”). While Schlafly’s motion used the term “preliminary
injunction,” we agree with the district court that it was a request for a TRO to prevent
Eagle Forum from holding a scheduled meeting or taking certain immediate actions
Schlafly believed were improper. The motion requested the district court “enter the
proposed Temporary Restraining Order against Defendant, and all its officers and
directors, until such time as the Court can convene a hearing on Plaintiff’s request for
a preliminary injunction.” The proposed order also was limited in time until a
preliminary injunction hearing would be held. While it was clear Schlafly would later

                                          -2-
seek a preliminary injunction, the substance of this particular motion only concerned
a TRO.

      The sanction order is similarly not appealable in this case. As of the date of
submission, it was not yet a final decision under 28 U.S.C. § 1291.1 Even if we had
appellate jurisdiction over the TRO, the sanction order would still be unreviewable
because it is not “inextricably intertwined” with the denial of the TRO. See Lee v.
Driscoll, 871 F.3d 581, 586 (8th Cir. 2017).

      Accordingly, we dismiss both appeals for lack of appellate jurisdiction.
                     ______________________________




      1
        We note proceedings in the district court were not stayed and the final
judgment is now pending before this court in No. 19-2174. Our decision on the
interlocutory appeal of the sanction order is without prejudice to our review of the
sanction order in the pending appeal from the final judgment.

                                         -3-